Title: To Thomas Jefferson from Martha Jefferson Randolph, 19 April 1805
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Monticello April 19 1805
                  
                  Mr Randolph’s election is almost certain the polls stand, Alb. TM.R 503 W.L. 140. Amh. TM:R. 390 WL. 474. which leaves Mr Randolph a majority of 279, so that independant of his influence in Fluvanna which is great, he is safe. we are all well, but I am moored here till thursday as he stopped a day with us on his way to Fluvanna where he now is, of course I am obliged to stay till his return. the weather is very favorable to your new plantation but many of the thorns I am told are certainly dead. adieu My Dear Father it is so late I am in danger of Losing the post yours most tenderly
                  
                     MR.
                  
               